DETAILED ACTION
The present application, filed on (11/21/2018), is being examined under the first inventor to file provisions of the AIA .   Out of claims (1-20), Applicant elected claims 1-7, 10-14 and 16-20 for examination. Claims 8-9 and 15 were withdrawn. Claims 1-7, 10-14 and 16-20 were examined in a Non-Final mailed on 11/12/2020. This office action is in response to Applicants submission on 02/12/2021.

Information Disclosure Statement
The IDS submitted previously on 2/19/2029 is resubmitted. This has been considered. 

Response to Amendment and arguments
	Applicant argues as below:
“Here, modifying the plurality of support plates 202 of Bera to be ring shaped would impermissibly defeat the intended purpose of the support plates 202 in the 1085142_1 FILED VIA EFS-WEB, FEBRUARY 12, 2021RESPONSE TO OFFICE ACTIONSerial No. 16/198,417Page 9 of 13manner intended by Bera and would impermissibly change the principle of operation of Bera. Bera teaches a multi-substrate thermal management apparatus having a plurality of plates 202 arranged above one another and having a plurality of channels 402 for flowing a heat transfer fluid therethrough from a supply channel 302 to a return channel 304 (see Bera at ¶[0030] and Figure 4)” (P 8-9).

Continuing further, the applicant states:

“Moreover, a person of ordinary skill in the art at the time of the invention would not be motivated to modify the plates 202 to a ring shape in light of the teachings of Bera. Therefore, a prima facie case of obviousness has not been established as the combination of the cited references would fail to yield the limitations recited in the claims.” (P 9)

In response, it is noted that the rejection relies on Fig 7 and plates 602. Regarding plates 602, the specification states that the difference between the multi-substrate thermal management 

Applicant’s arguments regarding claim 2 are not clear. Claim 2 requires slots (702) and lift elements (612 has lift elements). 
Regarding additional limitations of ring shape, it is noted that the shape of the support is not material to the invention. However ring shaped support was obvious. 
Regarding the limitation “wherein each lift member of the plurality of lift members include two or more lift surfaces;” in claim 17, it appears to recite two lift elements (210) attached to support arm as in Fig 4, as stated before Bera does not explicitly disclose how his 4 prongs are attached to a lift arm. However a structure like the one in Fig 4 would have been obvious since the prongs would have to be attached to a lift arm on one side for lifting. This does not appear to be anything other than obvious.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-6 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bera et al (US 20160032322) in view of Moruzumi et al (US 20120240857).
Bera et al disclose a substrate support for supporting a plurality of substrates, comprising: a plurality of substrate support elements configured to support a plurality of substrates in a vertically spaced apart relation (Fig 7); and a plurality of substrate lift elements interfacing with the plurality of substrate support elements and configured to simultaneously selectively raise or lower substrates off of or onto respective substrate support elements (Fig 7 and description).
Bera et al do not disclose substrate support elements having a ring shape.
It is noted that having a ring support where the substrate is supported at the periphery or supported at every point depends upon the process. Therefore substrates are frequently supported by ring shaped support.
For example Moruzumi et al disclose substrates supported by ring shaped support (33 and para 43).
Regarding claim 2 Bera et al disclose slot 702 to accommodate fingers 612. The description teaches plurality of prongs 612 stacked vertically (Fig 6). 
Regarding claim 3 Bera et al disclose that lift elements are movable (Fig 7 and description).

Regarding claim 5 lift base coupled to an actuator would be inherent since the lift elements are disclosed to lift the substrate. Similarly support base as in claim 6 with respect to which the lift base moves up/down would be inherent.
Regarding claim 16, 18 it would be duplication of parts not having any inventive concept. Regarding claims 16 and 18 since the relative motion between the lift base and support base gives rise to lifting mechanism having actuator coupled to support base would have been obvious.
Claims 7, 11-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bera et al (US 20160032322) in view of Moruzumi et al (US 20120240857) and Ishii et al (US 5820683).
Bera et al in view of Moruzumi et al as discussed above do not explicitly disclose lift base and support base as being ring shaped. It is clear however from Bera Fig 7 that lift systm will have a support and being outside the substrate support plate it would be ring shaped and larger in diameter. Regarding the support base its shape is immaterial as long as it can support the substrate supporters. 
Ishii et al however, disclose ring shaped base and ring shaped substrate supporters (Fig 3) with support arms (32).
Having ring shaped support base would have been obvious as being conventional for one of ordinary skill in the art at the time of invention.

Regarding claim 13, it would be intended use. The apparatus is intended to be used in a cluster tool with vacuum chambers.
Regarding claim 14 and 16 it would be duplication of parts not having any inventive concept. Regarding claims 16 since the relative motion between the lift base and support base gives rise to lifting mechanism having actuator coupled to support base would have been obvious.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bera et al (US 20160032322) in view of Moruzumi et al (US 20120240857) and Ishii et al (US 5820683) as applied to claim 7 and further in view of Lu et al (US 2009/0031955).
Regarding substrate support elements Bera et al do not disclose sloped support guides on support elements. Sloped support elements were however well known and used to center the substrates on its support.
Lu et al discloses such support in Fig 1B.
It would have been obvious for one of ordinary skill in the art at the time of invention to have a sloped support guide for centering substrates on the ring support.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436.  The examiner can normally be reached on 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/            Primary Examiner, Art Unit 1716